               Case 5:20-cv-00898 Document 1 Filed 08/03/20 Page 1 of 52




                            IN THE UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

    DON STRANGE OF TEXAS, INC.,                           §
       Plaintiff,                                         §
                                                          §
    v.                                                    § CASE NO. 5:20-CV-898
                                                          §
    THE CINCINNATI INSURANCE                              §
    COMPANY, AND JOHNATHAN                                §
    ANDREW MALISH,                                        §
       Defendants.                                        §


                                          NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

         Now comes Defendant, The Cincinnati Insurance Company (“Defendant”), and files this

Notice of Removal under 28 U.S.C. § 1332. In support of this Notice of Removal (“Removal”),

Defendant respectfully shows the Court as follows:

                                           I.
                            STATEMENT OF GROUNDS FOR REMOVAL

         1.       This suit is an action in which this Court has original jurisdiction under 28 U.S.C.

§1332, as it is an action between citizens of different states, and the matter in controversy exceeds

$75,000.00, exclusive of interest and costs. Thus, this action may be removed to this Court

pursuant to the provisions of 28 U.S.C. §14411 and 28 U.S.C. §1446.

         2.       Plaintiff, Don Strange of Texas, Inc., filed its Original Petition on or about June 24,

2020, in the 224th Judicial District Court, Bexar County, Texas, in Cause No. 2020C11482 styled

“Don Strange of Texas, Inc. v. The Cincinnati Insurance Company, and Jonathan Andrew Malish.” 2



1
  28 U.S.C. §1441(b) provides that suits that do not arise under federal law are removable if none of the parties in
interest properly joined and served as defendants is a citizen of the State in which such actions is brought.
2
  See Exhibit “1” Plaintiff’s Original Petition.

Notice of Removal                                                                                        Page 1 of 8
              Case 5:20-cv-00898 Document 1 Filed 08/03/20 Page 2 of 52




        3.       Plaintiff sued Defendants requesting declaratory judgment, and alleging claims for

breach of contract, breach of common law duty of bad faith, and violations of the Texas Insurance

Code chapters 541 and 542.

        4.       Defendant The Cincinnati Insurance Company was served on July 8, 2020.

Defendant files this Removal within 30 days after the receipt of the Original Petition, as required

by 28 U.S.C. § 1446(b)(1).

                                            II.
                                   DIVERSITY OF CITIZENSHIP

        5.       For the purpose of determining diversity, a corporation is deemed to be a citizen of

both the state of its incorporation and the place where it maintains its principal place of business.3

        6.       The forum state is Texas. At the time of the filing of Plaintiff’s Original Petition,

Plaintiff, Don Strange of Texas, Inc., was formed and incorporated under the laws of the State of

Texas, and was authorized to transact business in Texas with its principal place of business in

Bexar County, Texas.

        7.       After conducting a diligent search of publicly available information, and upon

information and belief of the Defendant, Plaintiff, Don Strange of Texas, Inc. is incorporated in

and existing under the laws of the State of Texas, and is a citizen of the state with its principal

place of business located in Bexar County, Texas.4 Because Plaintiff, Don Strange of Texas, Inc.

was a citizen of the State of Texas on the date this case was filed, maintains its principal place of

business, and remains a citizen of the State of Texas, Plaintiff is a citizen of Texas for purposes of

determining diversity.

        8.       Defendant, The Cincinnati Insurance Company (“CIC”), is and was at the time that


3
 See 28 U.S.C. §1332(c)(1).
4
 See Exhibit “2” Articles of Incorporation Amended and Restated Don Strange of Texas, Inc. filed with the Texas
Secretary of State October 15, 1986.

Notice of Removal                                                                                Page 2 of 8
                 Case 5:20-cv-00898 Document 1 Filed 08/03/20 Page 3 of 52




this action was instituted against it, incorporated and existing under the laws of the State of Ohio

with its principal place of business in Fairfield, Ohio. Defendant, The Cincinnati Insurance

Company, was not at the time when this action was instituted against it, and still is not, a citizen

of the State of Texas.

           9.       Defendant, Jonathan Andrew Malish (“Malish”) is an employee of CIC. The

allegations against him involve his actions as a CIC employee, acting in the scope of that employment.

At the time of the filing of Plaintiff’s Original Petition Malish was a citizen of the State of Texas and

is domiciled in Bexar County, Texas. With respect to the claims against Defendant Malish, CIC

asserts that Malish has been improperly and/or fraudulently joined in this action for the sole purpose

of defeating diversity jurisdiction. There are insufficient facts to determine a reasonable basis of

recovery against the adjuster. When fraudulent joinder is asserted, the Court must “pierce the

pleadings” to determine whether a cause of action grounded in fact exists.5

           10.      The removing party bears the burden of proving that non-diverse defendants have

been fraudulently joined to defeat diversity, either by showing that (1) there has been outright fraud

in the plaintiff's recitation of jurisdictional facts, or (2) there is no reasonable basis, for predicting

that the plaintiff might establish liability against a named in-state defendant in state court.

           11.      Based on Plaintiffs pleading, there is no reasonable basis to predict that Plaintiff

might be able to establish liability against Malish. As the Court noted in Struder v. State Farm

Lloyds, “whether the plaintiff has stated a valid state law cause of action depends upon and is tied

to the factual fit between the plaintiff's allegations and the pleaded theory of recovery.” 6 A “factual

fit” means “that the state-court petition must allege facts sufficient to establish the essential




5
    Carriere v. Sears, Roebuck & Co., 893 F.2d 98, 100 (5th Cir. 1990), cert. denied, 498 U.S. 817 (1990).
6
    Struder v. State Farm Lloyds, No. 13-CV-413, 2014 WL 234352, at 3 (E.D. Tex. Jan. 21, 2014).

Notice of Removal                                                                                       Page 3 of 8
                Case 5:20-cv-00898 Document 1 Filed 08/03/20 Page 4 of 52




elements of each asserted cause of action.”7 The Court further elaborated that merely “asserting a

laundry list of statutory violations without factual support as to how a non-diverse defendant

violated the statute will not suffice” to establish a valid joinder. 8

          12.    Similar to Struder, Plaintiff has not set forth any specific facts that would indicate

Malish improperly handled, undercut, or compromised the investigation leading up to CIC’s denial

of the property damage claim. Absent any specific factual allegations that Malish violated one of

the statutory provisions of the Texas Insurance Code in his handling of the claim, liability cannot

be imputed to the adjuster for merely showing up to work and doing his job. Plaintiff erroneously

asserts that because Malish issued a denial letter soon after receiving photos and documents

furnished by Plaintiff, and that this somehow establishes prima facie evidence of mishandling of

the investigation is conclusory.

          13.     Further, Plaintiff merely asserts a laundry list of statutory violations and draws

several conclusions without stating sufficient facts to support how Malish improperly handled the

investigation of this claim. Moreover, even if Malish wanted to further investigate the claim by

conducting a site inspection visit, or take additional time to review the photos and documents

furnished to him by Plaintiff, as Plaintiff is suggesting, there is no plausible way Malish could

have detected any “direct physical loss” to the commercial property because the presence of

COVID-19 is not known to be perceived by any human senses, and its presence on a tangible area

would not be readily detected.

          14.    Additionally, a relevant persuasive opinion in a similar situation as this matter was

rendered by the United States District Court for the Central District of California in Mark’s Engine

Co. No. 28 Rest., LLC v. Traveler’s Indem. Co. of Conn., et al. In Marks Engine, the Court issued


7
    Id.
8
    Id.

Notice of Removal                                                                          Page 4 of 8
               Case 5:20-cv-00898 Document 1 Filed 08/03/20 Page 5 of 52




an opinion denying the plaintiff policyholder’s motion for remand.9 The Court rejected the

plaintiff’s argument and found that the declaratory judgment claim against Mayor Garcetti was a

sham, since a party is fraudulently joined where a “plaintiff’s claims against [the] alleged sham

defendant [are] all predicated on a contract to which the defendant [is] not a party.” 10 Similarly in

this matter, Plaintiff has attempted to argue that Malish, a CIC employee, is a proper party to this

action construing Plaintiff’s insurance policy with Cincinnati—despite the fact that Malish is not

a party to the contract/policy. Accordingly, Defendants request that this Court take judicial notice

of the Mark’s Engine opinion and, as the Court did there, dismiss Malish on the basis of fraudulent

joinder.

         15.      Moreover, Plaintiff’s use of speculative and conclusory allegations against

Defendant Malish is a common tactic that is disfavored by courts in this Circuit, and cannot in and

of itself be grounds to substantiate any claims or violations of the Texas Insurance Code.11

Moreover, Plaintiff’s allegations fail to state any specific time, place, or content of any alleged

impropriety in the investigation that was conducted by Malish other than Plaintiff’s disagreement

with the denial of the claim.

         16.      Based on the factual allegations made, it is evident that Plaintiff has no intention of

pursuing an action against Defendant Malish, and there is no plausible basis for joining Malish in

this lawsuit other than to defeat diversity. Another case analogous to the type of situation found

here is Plascencia v. State Farm, where the court found that a “standard form petition developed

for use in similar cases” which appears “purposefully designed to defeat federal court jurisdiction”




9
  See Exhibit “3” Opinion issued by the United States District Court for the Central District of California; Case No.
2:20-cv-04423-AB-SK, Mark’s Engine Co. No. 28 Rest., LLC v. Traveler’s Indem. Co. of Conn., et al.
10
   See Id., at page 7.
11
   See Waters v. State Farm Mut. Auto. Ins. Co., 158 F.R.D. 107, 109 (S.D. Tex. 1994) (finding fraudulent joinder).

Notice of Removal                                                                                       Page 5 of 8
              Case 5:20-cv-00898 Document 1 Filed 08/03/20 Page 6 of 52




is a badge of improper joinder sufficient to defeat remand. 12 In Plascencia, the court reasoned that

plaintiff’s use of boilerplate language to establish liability against the adjuster, and the fact that

adding the adjuster to the lawsuit would not add any benefit to plaintiff other than destroying

diversity jurisdiction, the court could find no evidence that plaintiff genuinely intended to pursue

an action against the adjuster.13

        17.       Similarly, this Court should also look past Plaintiff’s cursory and general pleadings

against Malish and find he was improperly and/or fraudulently joined for the sole purpose of

defeating removal on diversity grounds, as this matter is an insurance coverage dispute in which

he cannot be liable as a matter of law, and Plaintiff would gain no benefit from adding him other

than to defeat diversity jurisdiction.

        18.      There is complete diversity of citizenship between Plaintiff Don Strange of Texas,

Inc. and the Defendant, The Cincinnati Insurance Company. Therefore, removal is proper under 28

U.S.C. §1332 and this Court has jurisdiction over these proceedings.

                                              III.
                                    AMOUNT IN CONTROVERSY

        19.      The monetary relief sought by Plaintiff exceeds the minimum jurisdictional amount

of $75,000.

        20.      Plaintiff pleads in its Original Petition that it seeks monetary relief against CIC for

more than $1,000,000.00.14 On the face of the pleading, the amount in controversy between the

Plaintiff and Defendant exceeds $75,000.00, exclusive of interest and costs.




12
   See, Plascencia v. State Farm, No. 4:14-CV-00524-A (N.D. Tex. Sept. 25, 2014). (finding fraudulent joinder).
13
   Id.
14
   See Exhibit “1” Plaintiff’s Original Petition at Section IV, paragraph 2.

Notice of Removal                                                                                    Page 6 of 8
                  Case 5:20-cv-00898 Document 1 Filed 08/03/20 Page 7 of 52




                                          IV.
                          PROCEDURAL REQUIREMENTS FOR REMOVAL

           21.       Defendant files this Notice of Removal within 30 days of July 8, 2020, the date they

received Plaintiff’s Original Petition, which was the first pleading instituting this action against it,

and within the 1 year period set forth in 28 U.S.C. §1446(c).15 Defendants file this Notice of

Removal without waiving any objections, exceptions or defenses to Plaintiff’s Original Petition.

           22.       This Court embraces the locality in which the state court action is now pending and,

thus, is a proper forum for this action pursuant to 28 U.S.C. §1441(a).

           23.       In accordance with 28 U.S.C. §1446(d), a copy of this Notice of Removal is being

served on all parties, and a copy is being filed with the Clerk of the 224th Judicial District Court

of Bexar County, Texas.16

           24.       Pursuant to 28 U.S.C. § 1446(a), true and correct copies of the following documents

are being submitted with this Notice of Removal: (a) an index of all documents filed in the state

court; (b) a copy of the docket sheet in the state court action; (c) each document filed in the state

court action; (d) a Certificate of Interested Parties and Corporate Disclosure Statement.

           25.       Defendant filed and presented herewith the sum of $400 to the Clerk of the United

States District Court for the Western District of Texas as required by this Court with the Original

Notice of Removal filed on August 3, 2020.


           26.       If any question arises as to the propriety of the removal of this action, Defendant

requests the opportunity to present a memorandum of law, evidence, and oral argument in support

of the Notice and the removal of this action.




15
     See Receipt of Plaintiff’s Original Petition via Certified Mail to CIC attached herein as Exhibit “4”.
16
     See Notice to State Court of Removal, attached herein as Exhibit “5”.

Notice of Removal                                                                                             Page 7 of 8
             Case 5:20-cv-00898 Document 1 Filed 08/03/20 Page 8 of 52




       27.    WHEREFORE, Defendant prays the Court hereby remove the state court action

from the 224th Judicial District Court of Bexar County, Texas to the United States District Court

for the Western District of Texas San Antonio Division.



                                                    Respectfully submitted,


                                                     /s/ S. Jan Hueber
                                                    S. Jan Hueber
                                                    State Bar No. 20331150
                                                    Hueber@litchfieldcavo.com
                                                    Nicholas Rodriguez (motion for pro hac
                                                    admission to be filed)
                                                    State Bar No. 24094190
                                                    RodriguezN@litchfieldcavo.com

                                                    LITCHFIELD CAVO, LLP
                                                    100 Throckmorton St., Ste. 500
                                                    Fort Worth, Texas 76102
                                                    Telephone: (817) 945-8025
                                                    Facsimile: (817) 753-3232

                                                    ATTORNEYS FOR DEFENDANT
                                                    THE CINCINNATI INSURANCE COMPANY


                                   CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above pleading was served on this the

3rd day of August, 2020, on all counsel of record, in accordance with the Federal Rules of Civil

Procedure.




                                                     /s/ S. Jan Hueber
                                                    S. Jan Hueber




Notice of Removal                                                                    Page 8 of 8
Case 5:20-cv-00898 Document 1 Filed 08/03/20 Page 9 of 52




                 Exhibit 1
FILED
6/24/2020 2:44 PM           Case 5:20-cv-00898   Document 1 Filed 08/03/20 Page2CML
                                                                                10 of 52
Mary Angie Garcia
Bexar County District Clerk  W JD
Accepted By: Martha Medellin

                                          CAUSE NO.
                                                         2020CI11482

            DON STRANGE OF TEXAS, INC.                       §                      IN THE DISTRICT COURT
                                                             §
                                                             §
            v.                                               §               224th
                                                                               _____ JUDICIAL DISTRICT
                                                             §
                                                             §
            CINCINNATI INSURANCE COMPANY                     §
            and JOHNATHAN ANDREW MALISH                      §                      BEXAR COUNTY, TEXAS

                                        PLAINTIFF’S ORIGINAL PETITION

            TO THE HONORABLE JUDGE OF SAID COURT:

                   NOW COMES Plaintiff, DON STRANGE OF TEXAS, INC., and files this Original

            Petition against Defendants CINCINNATI INSURANCE COMPANY (“Cincinnati”) and

            JOHNATHAN ANDREW MALISH (“Adjuster” or “Malish”) for causes of action would

            respectfully show the Court the following:

                                                  I. DISCOVERY LEVEL

                   Pursuant to rule 190 of the Texas Rules of Civil Procedure, Plaintiff intends to conduct

            discovery under Level 3.

                                                         II. VENUE

                   Venue is appropriate in Bexar County, Texas because all or part of the conduct giving rise

            to the causes of action were committed in Bexar County, Texas and the Plaintiff and property

            which is the subject of this suit are located in Bexar County, Texas.

                                                       III. PARTIES

                   Plaintiff resides in Bexar County, Texas.

                   Defendant Cincinnati is in the business of insurance in the State of Texas. The insurance

            business done by Cincinnati in Texas includes, but is not limited to, the following:

                          The making and issuing of contracts of insurance with the Plaintiff;
            Case 5:20-cv-00898 Document 1 Filed 08/03/20 Page 11 of 52




              The taking or receiving of application for insurance, including the Plaintiff’s
               application for insurance;

              The receiving or collection of premiums, commissions, membership fees,
               assessments, dues or other consideration for any insurance or any part thereof,
               including any such consideration or payments from the Plaintiff; and

              The issuance or delivery of contracts of insurance to residents of this state or a
               person authorized to do business in this state, including the Plaintiff.

       Defendant, CINCINNATI INSURANCE COMPANY, a foreign insurance carrier,

organized and existing under the laws of the State of Ohio and authorized to conduct business in

Texas, whose home office/principal business office is 6200 South Gilmore Road, Fairfield, Ohio

45014-5141, may be served with process thought its agent for service, c/o National Registered

Agents, Inc., 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3136 via Certified Mail Return

Receipt Requested.

       Defendant, JOHNATHAN ANDREW MALISH, is an Adjuster and he may be cited with

process at 31872 Cast Iron Cv, Bulverde, Texas 78163-4045 via Certified Mail Return Receipt

Requested. The Adjuster engages in the business of insurance in Texas.

                          IV. NATURE OF THE CASE; RELIEF SOUGHT

       This is a first-party insurance case stemming from The Cincinnati Insurance Company’s

failure to provide insurance coverage for the losses sustained and expenses incurred by Plaintiff

because of the ongoing Coronavirus (COVID-19) pandemic.

       Plaintiff seeks damages for breach of contract, violations of the Texas Insurance Code, and

common law bad faith. Plaintiff also seeks its attorney’s fees, statutory penalties, costs of court

and pre- and post-judgment interest. As required by Rule 47 of the Texas Rules of Civil Procedure,

Plaintiff seeks monetary relief over $1,000,000.




                                                   2
            Case 5:20-cv-00898 Document 1 Filed 08/03/20 Page 12 of 52




                                       V. FACTUAL BACKGROUND

        For many years, Don Strange of Texas, Inc. has owned and operated a full-service catering

and event-management business in the San Antonio metropolitan area. Plaintiff’s operations have

been, and continue to be, suspended and threatened by the novel coronavirus, SARS-CoV-2, which

causes the infectious disease COVID-19.

        Plaintiff owns a commercial property located at 1551 Bandera Road, San Antonio, Texas

78228 (the “Property”). Plaintiff utilizes the Property as an office and sales space, storage space,

and food-preparation area. Plaintiff manages and caters events at various venues throughout South

Texas and beyond. In return for the payment of a premium, Cincinnati issued a policy of insurance,

numbered EPP0406170 (the “Policy”), to Plaintiff. The Policy which was effective from October

1, 2019 through October 1, 2020, covered the Plaintiff’s Property against all risks of loss, except

for those risks that are expressly and specifically excluded. The coverage includes The Cincinnati

Insurance Company’s Building and Personal Property Coverage Form, Cinciplus Commercial

Property Power XC+ (Expanded Coverage Plus) Endorsement, and The Cincinnati Insurance

Company’s Business Income (and Extra Expense) Coverage Form.

        In early 2020, Plaintiff was forced to suspend or reduce business due to COVID-19 and the

ensuing orders issued by civil authorities governing The United States, The State of Texas, The

City of San Antonio, and Bexar County mandating the suspension of non-essential businesses.

Losses due to COVID-19 are a Covered Cause of Loss under the Cincinnati policies with the

Building Personal Property Coverage Form, the Cinciplus Commercial Property Power XC+

(Expanded Coverage Plus) Endorsement, and the Business Income (and Extra Expense) Coverage

Form.




                                                 3
            Case 5:20-cv-00898 Document 1 Filed 08/03/20 Page 13 of 52




The Policy at Issue

        The Cincinnati Insurance Company’s coverage forms provide “Business Income”

coverage, which promises to pay for actual loss due to the necessary suspension of operations

caused by accidental physical loss or accidental physical damage to the covered property.

        The Cincinnati Insurance Company’s coverage forms also provide “Civil Authority”

coverage, which promises to “pay for the actual loss of ‘Business Income” sustained “and

necessary Extra Expense” sustained “caused by action of civil authority which prohibits access to”

the Covered Property when a Covered Cause of Loss causes damage to property other than the

Covered Property, the civil authority prohibits access to the area immediately surrounding the

damaged property, and “the action of civil authority is taken in response to dangerous physical

conditions resulting from the damage or continuation of the Covered Cause of Loss that caused

the damage . . . .”

        The Cincinnati Insurance Company’s coverage forms issued to Plaintiff provide “Business

Income from Dependent Properties” coverage, which promises to pay for loss of business income

sustained due to the necessary suspension of Plaintiff’s operations during a period of restoration

at a dependent property. A “dependent property” is defined by the policy as “property operated

by others whom you depend on to: (a) Deliver materials or services to you, or to others for your

account (Contributing Locations) . . .; (b) Accept your products or services; . . . or (d) Attract

customers to your business.” The locations at which events managed and/or catered by Plaintiff

are held constitute dependent properties as defined by the Policy. Most, if not all, of these locations

were subject to orders of civil authority which prohibited gatherings of people.

        In The Cincinnati Insurance Company’s coverage forms, Cincinnati also agreed to pay

necessary Extra Expense that Plaintiff sustained during the “period of restoration” that Plaintiff




                                                  4
             Case 5:20-cv-00898 Document 1 Filed 08/03/20 Page 14 of 52




would not have sustained if there had been no direct loss to property caused by or resulting from

a covered cause of loss.

        Unlike some policies that provide Business Income (also referred to as “business

interruption”) coverage, The Cincinnati Insurance Company’s coverage forms do not include, and

are not subject to, any exclusion for losses caused by viruses or communicable diseases.

        Losses caused by COVID-19 and the related orders issued by local, state, and federal

authorities triggered the Business Income, Business Income from Dependent Properties, Civil

Authority, and Extra Expense provisions of the Policy.

COVID-19 and the Covered Cause of Loss

        Coronavirus (COVID-19) is a highly contagious virus that has rapidly spread and continues

to spread across the United States. COVID-19 is spread by a number of methods, including

“community spread,” meaning that some people have been infected and it is not known how or

where they became exposed.         Public health authorities, including the CDC, have reported

significant ongoing community spread of the virus including instances of community spread in all

50 states.

        The CDC has reported that a person can become infected with COVID-19 by touching a

surface or object (like a fork, plate, table, or chair) that has the virus on it, and then touching their

own mouth, nose or eyes. More specifically, COVID-19 infections are spread through droplets of

different sizes which can be deposited on surfaces or objects. To reduce the spread of the disease,

the CDC has recommended that businesses clean and disinfect all surfaces, prioritizing the most

frequently touched surfaces.

        Even prior to the World Health Organization’s declaring COVID-19 a pandemic on March

11, 2020, the American public grew wary of frequenting public places and attending large




                                                   5
             Case 5:20-cv-00898 Document 1 Filed 08/03/20 Page 15 of 52




gatherings. Additionally, the presence of COVID-19 has caused civil authorities throughout the

country to issue orders requiring the suspension of business at a wide range of establishments,

including civil authorities with jurisdiction over Plaintiff’s Property (the “Closure Orders”). The

COVID-19 pandemic is a public health crisis that has profoundly impacted American society,

including the public’s ability and willingness to host and attend events, including catered events

and meals.

The Closure Orders

       On March 11, 2020, the World Health Organization declared the COVID-19 virus outbreak

a pandemic (widespread epidemic).

       Shortly thereafter, on March 13, 2020, a Declaration of State of Disaster was issued by

Texas Governor Abbot to take additional steps to prepare for, respond to, and mitigate the spread

of SARS-CoV-2. On the same date, City of San Antonio and Bexar County issued orders

prohibiting mass gatherings of more than 500 people.

       Also on March 16, 2020, both the City of San Antonio and Bexar County issued orders

prohibiting mass gatherings of more than 50 people. Within the next two days, the City of San

Antonio and Bexar County issued orders restricting gatherings to ten people or less.

       Any question as to whether Plaintiff was required to temporarily suspend its business

operations was answered when, on March 19, 2020, Texas Governor Abbott issued a Public Health

Disaster Declaration and Executive Order that, among other things, prohibited Texans from

gathering in groups of ten or more people, and thereby required that Plaintiff close its business

office and required cancellation of all of Plaintiff’s scheduled events.

       That same day, the Texas Commission of the Department of the State Health Services

issued a proclamation, pursuant to Texas Health and Safety Code § 81.002, which (1) declared a




                                                 6
               Case 5:20-cv-00898 Document 1 Filed 08/03/20 Page 16 of 52




public health disaster for the entire State of Texas; and then (2) ordered that everyone in Texas

“shall act responsibly to prevent and control communicable disease.” The Order then listed several

standards of responsible actions to “reduce and delay the spread of COVID-19,” including:

         “Limit as much as possible close contact with other people. Stay six feet away.”

         “Do not gather in social groups of more than ten (10) individuals.”

         “Limit trips into the public to essential outings. Traveling to work, the grocery store, the

          pharmacy or to seek medical care would be considered essential trips.”

         “Restaurants should not allow dine-in options, either inside or outside.”

          On March 23 and 24, 2020, Bexar County issued a “Stay Home Stay/Work Safe” order.

          On March 31, 2020, the Texas Governor Abbott signed an executive order for the public

to stay home and closing all “non-essential” businesses beginning April 2nd through April 30th of

2020. The City of San Antonio and Bexar County extended their “Stay Home/Work Safe” order

until June 4, 2020. The described purposes of the Orders are to protect the “health, safety and

welfare” of Bexar County and Texas residents, and to slow the spread of COVID-19 by

“minimizing social gatherings” and “minimize in-person contact.” The State of Texas, the City of

San Antonio, Bexar County, and surrounding counties have issued subsequent orders minimizing

social gatherings and in-person contact.

          According to the Texas Department of Health and Human Services, COVID-19 has been

and continues to be present in Bexar County and the surrounding areas. As of June 22, 2020, the

City of San Antonio reported there have been between 151-310 confirmed cases in the zip code

area where Plaintiff’s business office is located.1




1
    https://covid19.sanantonio.gov/About-COVID-19/Dashboards-Data/Surveillance


                                                       7
              Case 5:20-cv-00898 Document 1 Filed 08/03/20 Page 17 of 52




       Plaintiff was already enduring substantial income losses and had to begin laying off staff,

when on March 13, 2020, the Texas governor and the City of San Antonio began issuing orders

limiting gatherings of 500 or more people, which quickly expanded to limit gatherings to ten

people or less. All of Plaintiff’s catering contracts were either cancelled, postponed indefinitely,

or postponed but later cancelled. The pandemic and health crises have resulted in Plaintiff suffering

a physical loss of the Covered Property, and suspension of its business that is covered loss under

the Business Interruption and Extra Expense, and Business Interruption to Dependent Property

provisions of the Policy. Coverage for Plaintiff’s losses is also available under Civil Authority

coverage under the Policy.

Cincinnati Wrongfully Denies Coverage for Plaintiff’s Loss

       In early March, 2020, Plaintiff timely provided notice of claim under the Policy to

Cincinnati.

       On May 1, 2020, Cincinnati issued a coverage decision letter formally denying Plaintiff’s

claim and reserving its rights under the policy.

       Plaintiff has performed al of their obligations under the Policy, including but not limited to

the payment of premiums and timely reporting of claims. Therefore, the Policy has been in effect

since October 1, 2019- without interruption.

       The Policy pays for direct physical loss to the Covered Property as well as business income

and extra expenses incurred due to the necessary suspension of operations. The Policy also pays

for losses incurred as a result of business interruption caused by an order from a civil authority.

       Cincinnati’s conclusory position that the COVID-19 does not constitute direct physical

damage, and thus no coverage exists for Plaintiff’s forced suspension of business operations and

business interruption is not supported by the Policy, or the facts.




                                                   8
            Case 5:20-cv-00898 Document 1 Filed 08/03/20 Page 18 of 52




       Direct physical loss can exist without actual structural damage to property. In analogous

circumstances to the COVID-19 agent, the presence of harmful substances at or on a property can

constitute property damage or direct physical loss that triggers first party property damage. For

instance, ammonia accidentally released into a facility, renders the building unsafe until it can be

removed: covered property damage has occurred. If the presence of harmful substances renders

the property uninhabitable or unstable, the coverage requirement of direct physical loss as a

necessary condition has been met. It has consistently been held that the presence of a dangerous

substance in a property constitutes “physical loss or damage.”

       At the very least, Plaintiff suffered a physical loss of the covered property as a result of the

COVID-19 coronavirus and the mandated orders and actions taken to limit the impact of the

pandemic.

       Plaintiff clearly suffered a loss of use of covered property because Plaintiff was unable to

operate its business office and unable to manage off-site events in areas also affected by COVID-

19 and by orders of civil authorities.

       Moreover, unlike many commercial property policies available on the market, the Policy

sold by Cincinnati did not include an exclusion for loss caused by a virus. The Policy has rules

and conditions regarding bacteria, but it is undisputed that a virus is not a bacterium.

       Cincinnati, and its adjuster Malish, also rely upon a convoluted interpretation of the

Policy’s definition of “pollutant” to support their erroneous position that the presence of

coronavirus is a pollutant excluded from coverage under the Policy.

       The carrier assigned the claim to Malish, among others, to investigate, report on and adjust

the loss. When Malish first contacted Plaintiff by telephone, he only spoke to Plaintiff for




                                                  9
            Case 5:20-cv-00898 Document 1 Filed 08/03/20 Page 19 of 52




approximately ten minutes, which is an inadequate amount of time to address and investigate such

a novel and significant claim.

       Plaintiff provided information to Malish and opportunities for Malish to inspect the

Covered Property.    Once Plaintiff supplied Malish with all requested information on April 29,

2020, Malish issued the denial letter less than 48 hours later, on May 1, 2020. Malish’s rapid

decision indicates that either he was predisposed to deny the claim regardless of the requested

information, or he made the claim decision hastily, without thoroughly considering and confirming

the information supplied by Plaintiff.

       The Insurance Defendant and Malish also failed to investigate possible coverage for

Plaintiff’s loss pursuant to the Policy’s Business Income from Dependent Properties provision

when such coverage for Plaintiff’s loss was reasonably clear and failed to even address such

coverage in the May 1, 2020, denial letter to Plaintiff.

       The Insurance Defendant and Adjuster have failed and refused to pay Plaintiff in

accordance with its promises under the Policy.

       Plaintiff has suffered a covered loss under the Policy which has not been paid, even though

the amounts are well-established and have been provided to the Insurance Defendant and the

Adjuster.

       The Insurance Defendant and the Adjuster have failed to make an attempt to settle

Plaintiff’s claim in a fair manner, although the insurer’s liability to the Plaintiff under the Policy

is without dispute. This conduct is a violation of Tex. Ins. Code Sec. 541.060(a)(2)(A).

       The Insurance Defendant and the Adjuster have failed to explain the reasons for its denial.

The Insurance Defendant and the Adjuster have failed to offer Plaintiff adequate compensation

without promptly providing a reasonable explanation of the basis in law or fact for the denial of




                                                 10
            Case 5:20-cv-00898 Document 1 Filed 08/03/20 Page 20 of 52




Plaintiff’s claims The Insurance Defendant and Adjuster did not communicate that any future

settlements or payments would be forthcoming to pay the entire losses covered under the Policy.

This conduct violates Tex. Ins. Code Sec. 541.060(a)(3).

       The Insurance Defendant refused to fully compensate Plaintiff under the terms of the Policy

even though the Insurance Defendant failed to conduct a reasonable investigation. The Insurance

Defendant and the Adjuster performed a result-oriented investigation of Plaintiff’s claim which

resulted in an unfair, biased and inequitable evaluation of Plaintiff’s losses. This conduct is a

violation of Tex. Ins. Code Sec. 541.060(a)(7).

       The Insurance Defendant and the Adjuster forced Plaintiff to file this suit by offering

substantially less than the amount of covered damages. This conduct violates Texas Insurance

Code § 542.003(b)(5).

       The Insurance Defendant failed to meet its obligation under the Texas Insurance Code

regarding payment of the claim without delay. This conduct is a violation of Tex. Ins. Code Sec.

542.058.

                    VI. CLAIMS AGAINST CINCINNATI INSURANCE COMPANY

     Declaratory Judgment. Plaintiff re-alleges the foregoing paragraphs. Pursuant to the Texas

Declaratory Judgment Act, Plaintiff is entitled to a declaration that the Policy provides coverage

for Plaintiff’s business interruption loss, less only a deductible, among other things. In the

alternative, Plaintiff asserts that the Policy is ambiguous and must be interpreted in favor of

coverage and against the Insurance Defendant.

       Breach of Contract. Plaintiff re-alleges the foregoing paragraphs. The acts and omissions

of the Insurance Defendant and its agents constitute a breach and/or anticipatory breach of the

Insurance Defendant’s contract with Plaintiff. Plaintiff has satisfied all conditions precedent to the




                                                  11
            Case 5:20-cv-00898 Document 1 Filed 08/03/20 Page 21 of 52




fulfillment of its contractual demands. Accordingly, additionally or in the alternative, Plaintiff

brings an action for breach of contract against the Insurance Defendant pursuant to Texas statutory

and common law, including Chapter 38 of the Texas Civil Practice and Remedies Code, and seek

all of its damages for such breach, including actual damages, consequential damages, attorneys’

fees, prejudgment interest, other litigation expenses and costs of court.

        Violations of the Texas Insurance Code. Plaintiff re-alleges the foregoing paragraphs.

At all pertinent times, the Insurance Defendant was engaged in the business of insurance as defined

by the Texas Insurance Code. The acts and omissions of the Insurance Defendant and its agents

constitute one or more violations of the Texas Insurance Code. More specifically, the Insurance

Defendant has, among other violations, violated the following provisions of the Code:

            1. Insurance Code chapter 542, the Prompt Payment Act.

            2. Insurance Code chapter 541, section 541.060 by, among other things:

               failing to attempt in good faith to effectuate a prompt, fair, and equitable settlement
                of a claim with respect to which their liability has become reasonably clear;

               failing to promptly provide a reasonable explanation of the basis in law or fact for
                the denial of Plaintiff’s claims; and/or

               refusing to pay Plaintiff’s claim without conducting a reasonable investigation.

        As a result of the foregoing conduct, which was and is the producing cause(s) of injury and

damage to Plaintiff, Plaintiff has suffered damages including, without limitation, actual damages,

economic damages, and consequential damages. Moreover, one or more of the foregoing acts or

omissions were “knowingly” made, entitling Plaintiff to seek treble damages pursuant to the

Insurance Code. The Insurance Defendant has also violated the Prompt Payment Act, and Plaintiff

seeks statutory damages as a penalty, plus reasonable and necessary attorney’s fees incurred as a

result of these violations.




                                                  12
             Case 5:20-cv-00898 Document 1 Filed 08/03/20 Page 22 of 52




        “Common Law Bad Faith.” Plaintiff re-alleges the foregoing paragraphs. The Insurance

Defendant has refused to pay a claim after liability has become reasonably clear. The Insurance

Defendant has refused to pay, delayed in paying or offered grossly inadequate and unconscionable

sums to settle the claims submitted by Plaintiff. This constitutes a breach of its common law duty

of good faith and fair dealing’ i.e., it is acting in “bad faith.”

        Moreover, the Insurance Defendant has “investigated” and “adjusted” Plaintiff’s claim in

a malicious, intentional, and/or grossly negligent fashion, and Plaintiff is entitled to extra-

contractual damages, including exemplary damages. Plaintiff has sustained a serious business

interruption loss as a result of the Insurance Defendant’s refusal to honor the Policy. The Insurance

Defendant is well aware that its actions involve an extreme risk that Plaintiff will suffer financial

damage as a result of its refusal to honor its obligations, yet it is consciously indifferent to

Plaintiff’s rights. Plaintiff is entitled to recover its actual damages, consequential damages,

punitive damages, and pre- and post-judgment interest.

                                VII. CLAIMS AGAINST THE ADJUSTER

        Violations of the Texas Insurance Code. Plaintiff re-alleges the foregoing paragraphs.

At all pertinent times, the Adjuster, Malish, was engaged in the business of insurance as defined

by the Texas Insurance Code. The acts and omissions of Malish and/or his agents constitute one

or more violations of the Texas Insurance Code. More specifically, Malish has, among other

violations, violated Texas Insurance Code chapter 541, section 541.060 by, among other things:

           failing to attempt in good faith to effectuate a prompt, fair, and equitable settlement of
            a claim with respect to which their liability has become reasonably clear;

           failing to promptly provide a reasonable explanation of the basis in law or fact for the
            denial of Plaintiff’s claims; and/or

           refusing to pay Plaintiff’s claim without conducting a reasonable investigation.




                                                    13
            Case 5:20-cv-00898 Document 1 Filed 08/03/20 Page 23 of 52




       The Insurance Defendant assigned the loss and the claim to Malish who was at all pertinent

times the agent of the Insurance Defendant, through both actual and apparent authority. The acts,

representations and omissions of the Adjuster are attributed to the Insurance Defendant.

       Despite having been assigned the claim, and despite being given authority and instructions

to adjust and evaluate the claim, Malish failed and refused to adjust the claim properly. Instead,

Malish just went through the motions on a claim he was pre-determined to deny. He conducted a

minimal investigation and looked for ways to deny Plaintiff’s claim. For example, Malish relied

upon his convoluted interpretation of the definition of “pollutants” in the Policy as a basis to

exclude coverage. Malish also failed to investigate possible coverage for Plaintiff’s loss pursuant

to the Policy’s Business Income from Dependent Properties provision when such coverage for

Plaintiff’s loss was reasonably clear and failed to address such coverage in his denial letter to

Plaintiff. Malish failed to request from Plaintiff the relevant information regarding the financial

impact of the business interruption, failed to fully investigate the occurrence made the basis of

claim, failed to provide a reasonable explanation of the basis in law or fact for the denial of

Plaintiff’s claims, and failed to make reasonable recommendations to the Insurance Defendant.

       Plaintiff provided information regarding the loss and the claim to Malish, including

sufficient information for Malish to adjust and evaluate the loss. As a result, to this date, Plaintiff

has not received full payment for the claim.

       Malish’s actions were negligent, reckless, willful and intentional, and were the proximate

and producing cause of damages to the Insured.

       As a result of the foregoing conduct, which was and is the producing cause(s) of injury and

damage to Plaintiff, Plaintiff have suffered damages including, without limitation, actual damages,

economic damages, and consequential damages. Moreover, one or more of the foregoing acts or




                                                  14
            Case 5:20-cv-00898 Document 1 Filed 08/03/20 Page 24 of 52




omissions were “knowingly” made, entitling Plaintiff to seek treble damages pursuant to the

Insurance Code.

       Upon information and belief, Cincinnati relied solely on Malish’s recommendation in

making payment on Plaintiff’s claim. Thus, Malish was responsible for scoping, adjusting, and

estimating the claim. Malish’s failure to properly investigate and adjust the claim directly led to

the denial of Plaintiff’s claim. As a result of Malish’s conduct, Cincinnati denied the claim.

       Attorney’s fees. Plaintiff re-alleges the foregoing paragraphs. Plaintiff has been required

to engage the services of the undersigned attorneys and have agreed to pay his attorneys a

reasonable fee for services expended and to be expended in the prosecution of his claims against

the Cincinnati through the trial court and all levels of the appellate process. Plaintiff seeks the

recovery of all of his attorney’s fees and expenses.

       With respect to all causes of action asserted herein, Plaintiff seeks the recovery of

prejudgment and post-judgment interest.

                                 VIII. CONDITIONS PRECEDENT

       All conditions precedent for Plaintiff to recover under the Policy have been or will be met.

                                        IX. JURY DEMAND

       Plaintiff request that a jury be convened to try the factual issues in this action.

                               X. REQUEST FOR DISCLOSURE

       Pursuant to the Texas Rules of Civil Procedure 194, Plaintiff request that Defendants

provide the information required in a Request for Disclosure.

            XI. REQUEST FOR PRODUCTION TO CINCINNATI INSURANCE COMPANY

       Produce Cincinnati’s complete claim file for Plaintiff’s home relating to or arising out of

any damage which occurred.




                                                 15
             Case 5:20-cv-00898 Document 1 Filed 08/03/20 Page 25 of 52




        Produce all emails, notes, and other forms of communication between Cincinnati, its

agents, Adjusters, employees, or representatives and Johnathan Malish, and/or their agents,

Adjusters, representatives or employees relating to, mentioning, concerning or evidencing the

Plaintiff’s loss which is the subject of this suit.

                    XII. REQUEST FOR PRODUCTION TO JOHNATHAN MALISH

        Produce Malish’s complete claim or adjusting file for Plaintiff’s loss relating to or arising

out of any damage which occurred.

        Produce all emails, notes, and other forms of communication between Cincinnati, its

agents, Adjusters, employees, or representatives and Johnathan Malish, and/or their agents,

Adjusters, representatives or employees relating to, mentioning, concerning or evidencing the

Plaintiff’s home which is the subject of this suit.

                                               PRAYER

        WHEREFORE, Plaintiff seeks the following relief:

        A.      The Court’s declaration that the Policy provides coverage for the damage resulting

from the loss, less only a deductible;

        B.      Alternatively, a ruling that the Policy is ambiguous and must be interpreted in favor

of coverage and in favor of Plaintiff;

        C.      Damages against the Insurance Defendant for breach of contract, including actual

damages, consequential damages, attorneys’ fees, pre- and post-judgment interest, other litigation

expenses and costs of court;

        D.      Penalty in the statutory amount of the damages for violations of the Prompt

Payment Act;




                                                      16
             Case 5:20-cv-00898 Document 1 Filed 08/03/20 Page 26 of 52




        E.     Damages against the Insurance Defendant and Adjuster, jointly and severally, for

other violations of the Texas Insurance Code, including without limitation economic damages,

actual damages, consequential damages, treble damages, and reasonable and necessary attorneys’

fees;

        F. Damages against the Insurance Defendant and the Adjuster, jointly and severally, for

breach of the duty of good faith and fair dealing, including actual damages, consequential damages,

punitive damages and pre- and post-judgment interest; and

        H. Plaintiff also seeks all other financial relief and rulings to which they may be legally or

equitably entitled.



                                                              Respectfully submitted,

                                                              PEARSON LEGAL, P.C.
                                                              425 Soledad, Suite 600
                                                              San Antonio, Texas 78205
                                                              Telephone: (210) 732-7766
                                                              Facsimile: (210) 229-9277


                                                       By:
                                                              MATTHEW R. PEARSON
                                                              State Bar No. 00788173
                                                              mpearson@pearsonlegalpc.com
                                                              TRACIE CONNER
                                                              State Bar No. 24074066
                                                              tconner@pearsonlegalpc.com

                                                              ATTORNEYS FOR PLAINTIFF




                                                 17
Case 5:20-cv-00898 Document 1 Filed 08/03/20 Page 27 of 52




                  Exhibit 2
Case 5:20-cv-00898 Document 1 Filed 08/03/20 Page 28 of 52
Case 5:20-cv-00898 Document 1 Filed 08/03/20 Page 29 of 52
Case 5:20-cv-00898 Document 1 Filed 08/03/20 Page 30 of 52
Case 5:20-cv-00898 Document 1 Filed 08/03/20 Page 31 of 52
Case 5:20-cv-00898 Document 1 Filed 08/03/20 Page 32 of 52
Case 5:20-cv-00898 Document 1 Filed 08/03/20 Page 33 of 52
Case 5:20-cv-00898 Document 1 Filed 08/03/20 Page 34 of 52
Case 5:20-cv-00898 Document 1 Filed 08/03/20 Page 35 of 52
Case 5:20-cv-00898 Document 1 Filed 08/03/20 Page 36 of 52




                  Exhibit 3
          Case 5:20-cv-00898
Case 2:20-cv-04423-AB-SK     Document
                          Document 39 1Filed
                                          Filed 08/03/20Page
                                              07/27/20    Page 379ofPage
                                                             1 of   52 ID #:941
          Case 5:20-cv-00898
Case 2:20-cv-04423-AB-SK     Document
                          Document 39 1Filed
                                          Filed 08/03/20Page
                                              07/27/20    Page 389ofPage
                                                             2 of   52 ID #:942




        On May 15, 2020, Travelers removed Plaintiff’s suit to this Court. (Dkt. No.
1.) In its notice of removal, Travelers argued that removal was proper because the
only non-diverse defendant, Mayor Garcetti, was fraudulently joined, and the
amount in controversy exceeds $75,000. (Id. at 4–14.) Plaintiff’s initial complaint
alleged three causes of action: (1) a claim for declaratory relief against all
defendants, (2) a claim for breach of implied covenant of good faith and fair
dealing against Travelers and Does 1–25, and (3) a claim for per se violation of
California Insurance Code Section 790.03 against Travelers and Does 1–25. (Dkt.
No. 1-1 at ¶¶ 23–48.)

       On May 29, 2020, after Defendant filed a motion to dismiss Plaintiff’s initial
complaint, Plaintiff filed a First Amended Complaint (“FAC”) and the instant
motion for remand. (Dkt. Nos. 13, 14, 21, 22.) Plaintiff’s FAC alleges the
following causes of action: (1) a claim for declaratory relief against all defendants,
(2) a claim for breach of contract against Travelers and Does 1–25, (3) a claim for
breach of the implied covenant of good faith and fair dealing against Travelers and
Does 1–25, and (4) a claim for violation of California’s Business & Professions
Code § 17200 against Travelers and Does 1–25. (Dkt. No. 21 at ¶¶ 23–55.)

       Plaintiff moves to remand this action on the ground that Mayor Garcetti was
not fraudulently joined, thus eliminating complete diversity of citizenship among
the parties. (Dkt. No. 22 at 1–3.) Plaintiff also moves to remand on the ground that
this case raises unsettled questions of state law from which the Court should
abstain under the Declaratory Judgment Act. (Id. at 3–9.) Finally, Plaintiff argues
that this Court should remand based on the Colorado River and Younger abstention
doctrines. (Id. at 9–13.)

    II.          LEGAL STANDARDS

          A. Removal Jurisdiction

       28 U.S.C. § 1441(a) (“Section 1441”) provides that a civil action may be
removed to the district court where the action is pending if the district court has
original jurisdiction over the action. 28 U.S.C. § 1332 (“Section 1332”) provides
that a district court has original jurisdiction of a civil action where the matter in
controversy exceeds the sum or value of $75,000, exclusive of interest and costs,
and the dispute is between “citizens of different states.” Section 1332(a)(1)
requires complete diversity, meaning that “the citizenship of each plaintiff is
diverse from the citizenship of each defendant.” Caterpillar Inc. v. Lewis, 519 U.S.

 CV-90 (12/02)              CIVIL MINUTES – GENERAL                Initials of Deputy Clerk CB

                                            2
          Case 5:20-cv-00898
Case 2:20-cv-04423-AB-SK     Document
                          Document 39 1Filed
                                          Filed 08/03/20Page
                                              07/27/20    Page 399ofPage
                                                             3 of   52 ID #:943




61, 68 (1996). Section 1441(b)(2) further limits removal based on diversity
jurisdiction to cases where no defendant “properly joined and served . . . is a
citizen of the State in which such action is brought.” 28 U.S.C. § 1441(b)(2).

        “The burden of establishing federal jurisdiction is on the party seeking
removal, and the removal statute is strictly construed against removal jurisdiction.”
Prize Frize, Inc. v. Matrix (U.S.) Inc., 167 F.3d 1261, 1265 (9th Cir.1999),
superseded by statute on other grounds as stated in Abrego Abrego v. The Dow
Chem. Co., 443 F.3d 676, 681 (9th Cir.2006); Martinez v. Los Angeles World
Airports, 2014 WL 6851440, at *2 (C.D. Cal. Dec. 2, 2014). Thus, “[f]ederal
jurisdiction must be rejected if there is any doubt as to the right of removal in the
first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). “If at any
time before final judgment it appears that the district court lacks subject matter
jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c).

         B. Fraudulent Joinder

       A non-diverse party may be disregarded for purposes of determining
whether jurisdiction exists if the court determines that the party’s joinder was
“fraudulent” or a “sham.” Morris v. Princess Cruises, Inc., 236 F.3d 1061, 1067
(9th Cir. 2001); Ritchey v. Upjohn Drug Co., 139 F.3d 1313, 1318 (9th Cir. 1998).
“There are two ways to establish fraudulent joinder: ‘(1) actual fraud in the
pleading of jurisdictional facts, or (2) inability of the plaintiff to establish a cause
of action against the non-diverse party in state court.’” Grancare, LLC v. Thrower
by & through Mills, 889 F.3d 543, 548 (9th Cir. 2018) (internal citation omitted).

       “Fraudulent joinder is a term of art. If the plaintiff fails to state a cause of
action against a resident defendant, and the failure is obvious according to the
settled rules of the state, the joinder of the resident defendant is fraudulent.”
McCabe v. Gen. Foods Corp., 811 F.2d 1336, 1339 (9th Cir. 1987) (citing Moore’s
Federal Practice (1986) ¶ 0.161[2]). In practice, the burden of proving fraudulent
joinder is a heavy one, Gaus, 980 F.2d at 566, as the defendant must prove
fraudulent joinder by clear and convincing evidence. See Hamilton Materials, Inc.
v. Dow Chem. Corp., 494 F.3d 1203, 1206 (9th Cir. 2007) (citing Pampillonia v.
RJR Nabisco, Inc., 138 F.3d 459, 461 (2d Cir.1998)).

       Despite this high bar, the Ninth Circuit has upheld rulings of fraudulent
joinder “where a defendant presents extraordinarily strong evidence or arguments
that a plaintiff could not possibly prevail on her claims against the allegedly
fraudulently joined defendant.” Grancare, 889 F.3d at 548. Examples of such

 CV-90 (12/02)              CIVIL MINUTES – GENERAL                  Initials of Deputy Clerk CB

                                            3
          Case 5:20-cv-00898
Case 2:20-cv-04423-AB-SK     Document
                          Document 39 1Filed
                                          Filed 08/03/20Page
                                              07/27/20    Page 409ofPage
                                                             4 of   52 ID #:944




“extraordinarily strong evidence or arguments” include instances where “plaintiff’s
claims against [an] alleged sham defendant were all predicated on a contract to
which the defendant was not a party.” Id. (citing United Comput. Sys. Inc. v. AT&T
Corp., 298 F.3d 756, 761 (9th Cir. 2002)); see also Kruso v. Int'l Tel. & Tel. Corp.,
872 F.2d 1416, 1427 (9th Cir. 1989) (“Defendants are correct that plaintiffs cannot
prevail on any claims they seek to bring against the defendants . . . because
plaintiffs were not parties to the alleged agreements.”).

         C. The Declaratory Judgment Act

         The Declaratory Judgment Act (“DJA”) provides, in relevant part, that:

         In a case of actual controversy within its jurisdiction . . . any court of
         the United States, upon the filing of an appropriate pleading, may
         declare the rights and other legal relations of any interested party
         seeking such declaration, whether or not further relief is or could be
         sought. Any such declaration shall have the force and effect of a final
         judgment or decree and shall be reviewable as such.

28 U.S.C. § 2201(a).

       The DJA “does not confer jurisdiction, and therefore also does not afford the
opportunity to decline it.” Countrywide Home Loans, Inc., v. Mortg. Guar. Ins.
Corp., 642 F.3d 849, 853 (9th Cir. 2011). Rather, “federal courts have discretion
under the DJA only as to whether to award declaratory relief pursuant to the
jurisdiction that they must properly derive from the underlying controversy
between the litigants.” Id.

       “There is no presumption in favor of abstention in declaratory actions
generally, nor in insurance coverage cases specifically.” Gov't Emps. Ins. Co. v.
Dizol, 133 F.3d 1220, 1225 (9th Cir. 1998) (en banc). Moreover, when an action
for declaratory relief is joined with other claims, “(e.g., bad faith, breach of
contract, breach of fiduciary duty, rescission, or claims for other monetary relief),
the district court should not, as a general rule, remand or decline to entertain the
claim for declaratory relief.” Id. (citing Chamberlain v. Allstate Ins. Co., 931 F.2d
1361, 1367 (9th Cir. 1991)). Indeed, the Ninth Circuit has recognized that
“[r]emanding only the declaratory component of such an action will frequently
produce piecemeal litigation . . . a result which the [DJA] was intended to avoid[.]”
See Snodgrass v. Provident Life and Accident Ins. Co., 147 F.3d 1163, 1167 (9th
Cir. 1998) (citation omitted).

 CV-90 (12/02)                CIVIL MINUTES – GENERAL                 Initials of Deputy Clerk CB

                                              4
          Case 5:20-cv-00898
Case 2:20-cv-04423-AB-SK     Document
                          Document 39 1Filed
                                          Filed 08/03/20Page
                                              07/27/20    Page 419ofPage
                                                             5 of   52 ID #:945




         D. Colorado River and Younger Abstention Doctrines

                 a. Colorado River Abstention Doctrine

        “Colorado River and its progeny provide a multi-pronged test for
determining whether ‘exceptional circumstances’ exist warranting federal
abstention from concurrent federal and state proceedings.” Seneca Ins. Co., Inc. v.
Strange Land, Inc., 862 F.3d 835, 841 (9th Cir. 2017). The Court evaluates eight
factors to determine the appropriateness of a stay or dismissal under Colorado
River, “with the balance heavily weighted in favor of the exercise of jurisdiction.”
Id. at 842 (quoting Moses H. Cone Mem'l Hosp. v. Mercury Constr. Corp., 460
U.S. 1, 16 (1983)). The factors are as follows:

         (1) which court first assumed jurisdiction over any property at stake;
         (2) the inconvenience of the federal forum; (3) the desire to avoid
         piecemeal litigation; (4) the order in which the forums obtained
         jurisdiction; (5) whether federal law or state law provides the rule of
         decision on the merits; (6) whether the state court proceedings can
         adequately protect the rights of the federal litigants; (7) the desire to
         avoid forum shopping; and (8) whether the state court proceedings will
         resolve all issues before the federal court.

Id. at 841–42 (quoting R.R. St. & Co. Inc. v. Transp. Ins. Co., 656 F.3d 966, 978–
79 (9th Cir. 2011)).

       In applying these factors, the Court must be mindful that “federal courts
have a virtually unflagging obligation . . . to exercise the jurisdiction given them,
including in cases involving parallel state litigation.” Id. (internal quotation marks
omitted). “Abdication of the obligation to decide cases can be justified under
[Colorado River] only in the exceptional circumstances where the order to the
parties to repair to the state court would clearly serve an important countervailing
interest.” Id. (quoting Colorado River Water Conservation Dist. v. United States,
424 U.S. 800, 813 (1976)) (alteration added).

                 a. Younger Abstention Doctrine

      Abstention pursuant to Younger is grounded in a “longstanding public policy
against federal court interference with state court proceedings.” Younger v. Harris,
401 U.S. 37, 43 (1971). The Ninth Circuit has held that a federal court “may

 CV-90 (12/02)                CIVIL MINUTES – GENERAL                Initials of Deputy Clerk CB

                                              5
          Case 5:20-cv-00898
Case 2:20-cv-04423-AB-SK     Document
                          Document 39 1Filed
                                          Filed 08/03/20Page
                                              07/27/20    Page 429ofPage
                                                             6 of   52 ID #:946




abstain under Younger in three categories of cases: “(1) parallel, pending state
criminal proceedings, (2) state civil proceedings that are akin to criminal
prosecutions, and (3) state civil proceedings that implicate a State’s interest in
enforcing the orders and judgments of its courts.” Herrera v. City of Palmdale, 918
F.3d 1037, 1043–44 (9th Cir. 2019) (quoting ReadyLink Healthcare, Inc. v. State
Comp. Ins. Fund, 754 F.3d 754, 759 (9th Cir. 2014)). If an action falls into one of
these three categories, it “must also satisfy a three-part inquiry: the state
proceeding must be (1) ‘ongoing,’ (2) ‘implicate important state interests,’ and (3)
provide ‘an adequate opportunity . . . to raise constitutional challenges.’” Id. at
1044 (quoting Middlesex Cty. Ethics Comm. v. Garden State Bar Ass’n, 457 U.S.
423, 432 (1982)). “If the state proceeding falls into one of the . . . categories and
meets the three . . . factors, a federal court may abstain under Younger so long as
the federal action would have the practical effect of enjoining the state
proceedings.” Id. (internal quotation marks omitted).

    III.         DISCUSSION

         A. Defendant has met its burden of demonstrating that Mayor Garcetti
            was fraudulently joined

      The Court concludes that Defendant has met its burden to show that Mayor
Garcetti was fraudulently joined.

       Plaintiff contends that the insurance policy in dispute provides coverage for
“‘Business Income and Extra Expense Coverage’ in the event of business closures
by order of Civil Authority.” (Dkt. No. 22 at 2.) In light of the COVID-19
pandemic, Mayor Garcetti issued an Executive Order on March 15, 2020 that
directed all non-essential business in Los Angeles to close. (Id.) Plaintiff argues
that this triggered Plaintiff’s insurance coverage under the policy as Plaintiff was
forced to close by order of Civil Authority. (Id.) Further, Plaintiff argues that the
denial of the policy would not have occurred absent Mayor Garcetti’s order, the
propriety of which is a significant issue that allegedly must be resolved. (Id. at 2–
3.) Accordingly, Plaintiff claims that Mayor Garcetti’s joinder was proper. (Id. at
3.) Plaintiff also argues that “even if the Court finds that no cause of action exists
against Mayor Garcetti in the Complaint as presently plead[ed], Travelers has not
shown that Plaintiff cannot amend its pleadings to establish a cause of action
against Mayor Garcetti.” (Id.)

       In response, Defendant asserts that “[t]his action turns on a contract between
Plaintiff and Travelers, and Mayor Garcetti is not a party to that contract.” (Dkt.

 CV-90 (12/02)                CIVIL MINUTES – GENERAL              Initials of Deputy Clerk CB

                                              6
          Case 5:20-cv-00898
Case 2:20-cv-04423-AB-SK     Document
                          Document 39 1Filed
                                          Filed 08/03/20Page
                                              07/27/20    Page 439ofPage
                                                             7 of   52 ID #:947




No. 26 at 8.) As Defendant correctly indicates in its opposition to Plaintiff’s
motion, Plaintiff’s pleadings clearly show Mayor Garcetti is not a party to the
insurance contract in dispute. (See Dkt. No. 1-2 at ¶¶ 6, 24.); (see also FAC ¶ 6).
Although Plaintiff argues that its “complaint clearly alleges a possible claim
against [Mayor Garcetti,] as the complaint is seeking declaratory relief regarding
the denial of the insurance policy arising from [Mayor Garcetti’s] executive
orders” (Dkt. No. 27 at 2), seeking a declaratory judgment that a government
official’s action triggers insurance coverage does not amount to a cause of action
against that government official. Moreover, it is well established that a party is
fraudulently joined where a “plaintiff’s claims against [the] alleged sham
defendant [are] all predicated on a contract to which the defendant [is] not a party.”
See Grancare, 889 F.3d at 548 (citing United Compt. Sys., Inc., 298 F.3d at 761).
Because Plaintiff’s claim against Mayor Garcetti is predicated on a contract to
which Mayor Garcetti is not a party, Mayor Garcetti was fraudulently joined.

       Plaintiff’s remaining arguments with respect to fraudulent joinder are
unavailing. Although Plaintiff contends that it could amend its complaint to allege
additional causes of action against Mayor Garcetti, including a State Constitutional
Takings Claim, (see Dkt. No. 22 at 3; Dkt. No. 27 at 2), the Court “determines
removability of a complaint at the time of removal . . . [and] declines to consider
causes of action that were not pleaded in the operative complaint to determine
whether [Mayor Garcetti] is a sham defendant.” See Health Pro Dental Corp. v.
Travelers Prop. Cas. Co. of Am., CV 17-00637-BRO-SK, 2017 WL 1033970, at *5
n.6 (C.D. Cal. Mar. 17, 2017). With respect to the Plaintiff’s sole claim against
Mayor Garcetti for declaratory relief, the Court concludes that this claim could not
possibly be saved by amendment. See Padilla v. AT&T Corp., 697 F. Supp. 2d
1156, 1159 (C.D. Cal. 2009) (“[A] defendant seeking removal based on an alleged
fraudulent joinder must . . . show that there is no possibility that the plaintiff could
prevail on any cause of action is brought against the non-diverse defendant.”).

       Because Mayor Garcetti, the only non-diverse defendant in this action, was
fraudulently joined, complete diversity of citizenship among the parties is present.
Moreover, the Court concludes that the amount-in-controversy requirement is
easily met here, and Plaintiff does not seek to remand based on the amount in
controversy. (See Dkt. No. 1 at 5–9); (see also Dkt. No. 22.)




 CV-90 (12/02)              CIVIL MINUTES – GENERAL                 Initials of Deputy Clerk CB

                                            7
          Case 5:20-cv-00898
Case 2:20-cv-04423-AB-SK     Document
                          Document 39 1Filed
                                          Filed 08/03/20Page
                                              07/27/20    Page 449ofPage
                                                             8 of   52 ID #:948




         B. Abstention pursuant to the Declaratory Judgment Act is
            unwarranted

        Although the Court has diversity jurisdiction over this action, Plaintiff
contends that the Court should abstain from exercising that jurisdiction pursuant to
the DJA. (Dkt. No. 22 at 3–9.) However, as Defendant correctly argues in
opposition where, as here, “other claims are joined with an action for declaratory
relief . . . the district court should not, as a general rule, remand or decline to
entertain the claim for declaratory relief.” See Gov’t Emps. Ins. Co., 133 F.3d at
1225; see also Scotts Co. v. Seeds, Inc., 688 F.3d 1154, 1159 (9th Cir. 2012)
(same). Accordingly, because Plaintiff’s suit seeks more than declaratory relief, the
Court declines to abstain under the DJA.2 See Seneca Ins. Co., 862 F.3d at 840
(“So long as the suit seeks more than merely declaratory relief . . ., the entire action
should be analyzed under the Colorado River framework[, not under the Brillhart
framework.]”).

         C. Abstention pursuant to Colorado River and Younger is unwarranted

      Plaintiff argues that this Court should abstain from exercising its jurisdiction
pursuant to Colorado River and Younger. (Dkt. No. 22 at 9–13.) The Court
addresses each argument in turn.

                 a. Colorado River

       The “exceptional circumstances” that merit abstention pursuant to Colorado
River are nonexistent here. The first two factors “are irrelevant in this case because
the dispute does not involve a specific piece of property and both the federal and
state forums are located in Los Angeles.” See R.R. St. & Co., Inc., 656 F.3d at 979.
Further, the Court concludes that there is no risk of piecemeal litigation and that
the state court proceedings identified by Plaintiff will not resolve all issues before

         2
         Moreover, even assuming that the Brillhart factors are applicable here, the
Court concludes that these factors do not favor abstention or remand, as Plaintiff
has not identified any pending state court proceeding presenting the same issues
and the same parties. See Brillhart v. Excess Ins. Co. of Am., 316 U.S. 491, 495
(1942) (“Ordinarily it would be uneconomical . . . for a federal court to proceed in
a declaratory judgment suit where another suit is pending in a state court
presenting the same issues, not governed by federal law, between the same
parties.”).


 CV-90 (12/02)              CIVIL MINUTES – GENERAL                 Initials of Deputy Clerk CB

                                            8
          Case 5:20-cv-00898
Case 2:20-cv-04423-AB-SK     Document
                          Document 39 1Filed
                                          Filed 08/03/20Page
                                              07/27/20    Page 459ofPage
                                                             9 of   52 ID #:949




Court, as the identified state court proceedings involve different parties. Similarly,
the Court concludes that the identified state court proceedings will not adequately
protect the rights of Defendant, as Defendant is not a party to any of these
proceedings. Additionally, “[b]ecause the case[] here involve[s] routine issues of
state law, such as breach of [the implied covenant of good faith and fair dealing]
. . . this factor does not weigh against jurisdiction.” See R.R. St. & Co., 656 F.3d at
980–81. Finally, the Court concludes that concerns of forum shopping do not
weigh against exercising jurisdiction, as the Court has diversity jurisdiction over
this action and this case was properly removed. See Id. at 982 (“[T]he desire for a
federal forum is assured by the constitutional provision for diversity jurisdiction
and the congressional statute implementing Article III.” (quoting First State Ins.
Co. v. Callan Assocs., Inc., 113 F.3d 161, 162 (9th Cir. 1997))). Accordingly, the
Court declines to abstain from exercising its jurisdiction pursuant to Colorado
River.

                    b. Younger

       Abstention pursuant to Younger is also inappropriate. Here, Plaintiff does
not identify any parallel, pending state criminal proceedings, any state civil
proceedings akin to a criminal prosecution, or any state civil proceeding that
implicate a State’s interest in enforcing the order and judgments of its courts. (Dkt.
No. 22 at 12–13.) Accordingly, abstention pursuant to Younger is improper.

    IV.          CONCLUSION

     For the reasons stated above, the Court DENIES Plaintiff’s motion for
remand.

         IT IS SO ORDERED.




 CV-90 (12/02)                CIVIL MINUTES – GENERAL               Initials of Deputy Clerk CB

                                              9
Case 5:20-cv-00898 Document 1 Filed 08/03/20 Page 46 of 52




                  Exhibit 4
                  Case 5:20-cv-00898 Document 1 Filed 08/03/20 Page 47 of 52
 ~,
~, ;~v CT Corporation                                                            Service of Process
                                                                                 Transmittal
                                                                                 07/06/2020
                                                                                 CT Log Number 537895079
      TO:       STEVE CORBLY
                THE CINCINNATI INSURANCE COMPANY
                6200 S GILMORE RD
                FAIRFIELD, OH 45014-5141                                                                     RECEIVED


                                                                                                          J UL 0 8 2020
      RE:         Process Served in Texas

      FOR:      The Cincinnati Insurance Company (Domestic State: OH)
                                                                                                                    &COMPLIANCE
                                                                                                 REGULATORY



      ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED 6Y THE STATUTORY AGENT OF THE ABOVE COMPANY
                                                                                                AS FOLLOWS:

      T~T~e of acT~oN:                  DON STRANGE OF TEXAS, INC., Pltf. vs. CINCINNATI INSURANCE COMPANY and
                                        JOHNATHAN ANDREW MALISH, Dfts.
                                        Name discrepancy noted.
      DOCUMENT(5)SERVED:                -

      COURTIAGENCY:                     NOIl2 $p2Clf12d
                                        Case # 2020C111482
      NATURE OF ACTION:                 ~IISUfdIICC' ~1t1P~dt1011

      ON WHOM PROCESS WAS SERVED:       C T COfpOfdt10t1 SYSt2111~ ~d~~dS, TX

      DATE AND HOUR OF SERVICE:         By Ceftlfl2d Mdl~ Oh 07/~fi/2020 POStIlldCk2Cl OIl ~7/~1 /220

      JURISDICTION SERVeD :             T2XdS

      APPlARANC! OR ANSWER DUE:         NOf12 $P2Clf12d
      ATTORNEYS)I SENDER(S):            NOIl2 $p2Clf12d

      acT~oN gems:                      SOP Papers with Transmittal, via UPS Next Day Air , 1 ZX212780128604058

      SIGNlD:                           C T Corporation System
      au~reess:                         208 LaSalle Ave
                                        Suite 814
                                        Chicago, IL 60604
      For questions:                    866-539-8692
                                        CorporationTeamC~wolterskluwer.com




                                                                                Page 1 of 1 / SP
                                                                                Information displayed on this transmittal is for CT
                                                                                Corporation's record keeping purposes only and is provided to
                                                                                the recipient for quick reference. This information does not
                                                                                constitute a legal opinion as to the nature of action, the
                                                                                amount of damages, the answer date, or any information
                                                                                contained in the documents themselves. Recipient is
                                                                                responsible for interpreting said documents and for taking
                                                                                appropriate action. Signatures on certified mail receipts
                                                                                confirm receipt of package only, not contents.
                                     Case 5:20-cv-00898 Document 1 Filed 08/03/20 Page 48 of 52




                                                                                                                         i

                                                                                                    u~s, ~~~~yy ~'N~1'90W~

                                                                                                     ~~~~
                                                                                                         ~~
                                                                                                    ZfR 18~D4                n
                                                                                                    0~ 4Y~
                                                                                                    Q00~35093 f JUG 01.X020
                                                    ?q~~ ~~~0 00~~ ~1~3 ~S~S
      Miry ~~~i~ Garcia                                                   ~~~
      ~~►~~r CounCy Di~cricr Clerk
      ~~~ W. Nu~~~, Suik~ ~1~
                                                    C INC ZNN~1I IN~U~~NC~ CO~P~NY
                                                ~                 ~~~~~
      san ~~►r~~~~, T~x~s ~~~05                     1999 BRYAN ~1 ~~0
                                                    ~~~1~S, 1X ~5~~~-31~6
                                                    ~Q~~CIl 4~~ ~i3~~~D~O CI1Chf ~RUR~ CR~7il,l~Q
                                                                                   ~.

                                                                                             i

                                                                                             ~~ ,
                                                                         l
                                                                                  li




                                                                       r ~~ I

                                                                              i
                                                                             Ir


                                                                                                                             ~ ,~
~~.
                                  Case 5:20-cv-00898 Document 1 Filed 08/03/20 Page 49 of 52
CERTIFIED MAIL #70191120000131734505
                                                                                               III      ~~•L~~o~~~c~ ~,''       I If
                                                              Case Number. 2020-CI -11482       2020CI11482   S00001

D ON STRANGE OF TEXAS INC

vs.                                                                                                  IN THE DISTRICT COURT
                                                                                                     224th JUDICIAL DISi'RICT
CINCINNATI INSURANCE COMPANY                                                                         BEXAR COUNTY, TEXAS
(Note: Attached document may contain additional litigants).                                          HECEIVEU
                                                                       CITATION
                                                                                                 JUL O $ 2020
"THE STATE OF TEXAS"
D IRECTED T0:                   CINCINNATI INSURANCE COMPANY                                REGULATORY&CO MPLIANCE



                                BY SERVING ITS REGISTERED AGENT, NATIONAL REGISTERED AGENTS INC
                                1 999 BRYAN ST 900
                                DALLAS TX 75201-3136

"Yau have been sued . You may employ an attorney . If you or your attorney do not fi 1 e a
written answer with the clerk who issued this citation by 10:U0 a.m. on the Monday next
following the expiration of twenty days after you were served this CITATION and ORIGINAL
P ETITION    a default judgment may be taken against you." Said CITATION with ORIGINAL
P ETITION  was filed on the 24th day of June, 2020.



ISSUED UNDER MY HAND AND SEAL OF SAID COURT ON THIS 30TH                                DAY OF June      A.D. , 2020.

                                                                           ,
                                                                           ~~:~~-~,~^   Mary Angi e Garci a
MATTHEW R PEARSON                                                         ~~    ~'~;    Bexar County District Clerk
ATTORN    dR' A TI                                                             ~ =      101 W. Nueva, Suite 217
425 SOLEDAD ST 600                                                        ~'            San Antonio, Texas 78205
SAN ANTONIO, TX 78205-1553

                                                                                        By: Gaura Casti~~o, Deputy
DON STRANGE OF TEXAS INC                                        Officer~S Return        Case Number: 2028-CI-11482
vs                                                                                      Court:224th Judicial District Court
C INCINNATI INSURANCE COMPANY




Came to hand on the 30th day of June 2020, A.D. , at 1 :49 o'clock P.M. and                                     EXECUTED {N07
EXECUTED} by CERTIFIED MAIL, on the           day of               20                                           by delivering
to:                                              at 1999 BRYAN ST 900 DALLAS                                    TX 75201-3136
a true copy of this Citation, upon which I endorsed that date of delivery,                                      together with
the accompanying copy of the CITATION with ORIGINAL PETITION .

Cause of failure to execute this Citation is



                                                                                        Mary Angie Garcia
                                                                                        Clerk of the District Courts
                                                                                        of Bexar County, TX

                                                                                        By:Laura CastiCCo, Deputy




                                                                                                        ORIGINAL (DK003)
Case 5:20-cv-00898 Document 1 Filed 08/03/20 Page 50 of 52




                  Exhibit 5
            Case 5:20-cv-00898 Document 1 Filed 08/03/20 Page 51 of 52




                                   CAUSE NO. 2020CI11482

DON STRANGE OF TEXAS, INC.                       §            IN THE DISTRICT COURT
                                                 §
       Plaintiff                                 §
                                                 §
VS.                                              §            224TH JUDICIAL DISTRICT
                                                 §
THE CINCINNATI INSURANCE                         §
JOHNATHAN ANDREW MALISH                          §
     Defendants                                  §            BEXAR COUNTY, TEXAS

                NOTICE OF REMOVAL OF CIVIL ACTION TO
  UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF TEXAS

 TO: THE CLERK OF THE 224th JUDICIAL DISTRICT COURT, BEXAR COUNTY

       Please take notice that on August 3, 2020, Defendant The Cincinnati Insurance Company

filed in the United States District Court for the Western District of Texas its Notice of Removal.

A copy of said Notice of Removal (without exhibits) is attached as Exhibit “A”.

       Please take further notice that, pursuant to 28 U.S.C. § 1446, the filing of that Notice of

Removal in the United States District Court, together with the filing of a copy of the Notice of

Removal with this Court, effects the removal of this action and the above-captioned Court may

proceed no further unless and until the case is remanded.

       Respectfully submitted this 3rd day of August, 2020.


                                                      /s/ S. Jan Hueber
                                                     S. Jan Hueber
                                                     State Bar No. 20331150
                                                     Hueber@litchfieldcavo.com
                                                     Nicholas Rodriguez
                                                     State Bar No. 24094190
                                                     RodriguezN@litchfieldcavo.com

                                                     LITCHFIELD CAVO, LLP
                                                     100 Throckmorton St., Ste. 500
                                                     Fort Worth, Texas 76102
                                                     Telephone: (817) 945-8025

NOTICE OF REMOVAL OF CIVIL ACTION TO UNITED SATES DISTRICT COURT                          PAGE 1
FOR THE WESTERN DISTRICT OF TEXAS
           Case 5:20-cv-00898 Document 1 Filed 08/03/20 Page 52 of 52




                                                   Facsimile: (817) 753-3232
                                                   ATTORNEYS FOR DEFENDANT
                                                   THE CINCINNATI INSURANCE COMPANY



                                  CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above pleading was served on this the

3rd day of August, 2020, on all counsel of record, via Electronic service in accordance with the

Texas Rules of Civil Procedure.


Email: mpearson@pearsonlegalpc.com
Matthew A. Pearson
State Bar No. 00788173
mpearson@pearsonlegalpc.com
Traci Conner
State Bar No. 24074066
tconner@pearsonlegalpc.com
PEARSON LEGAL, P.C.
425 Soledad, Suite 600
San Antonio, TX 78205
ATTORNEYS FOR PLAINTIFF




                                                    /s/ S. Jan Hueber
                                                   S. Jan Hueber




NOTICE OF REMOVAL OF CIVIL ACTION TO UNITED SATES DISTRICT COURT                         PAGE 2
FOR THE WESTERN DISTRICT OF TEXAS
